09/23/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0250


                                        DA 22-0250
                                     _________________

TERRI GREENE,

             Plaintiff and Appellant,

      v.                                                            ORDER

GREGORY S. McDOWELL, MD,

             Defendants and Appellee.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on September 22, 2022, this Court has determined that the brief does
not comply with the below-referenced Rule and must be resubmitted.
       M. R. App. P. 12(d) requires a “statement of the facts relevant to the issues
presented for review, with references to the pages or parts of the record at which material
facts appear[.]” The statement of facts in the Appellant’s opening brief contains only
sporadic and insufficient citations to the record. In particular, the Appellant’s opening
brief contains approximately 15 pages of quotations, apparently from the trial transcript,
none of which contain a citation to where in the record these quotations may be found.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                            Electronically signed by:
                                                                                Ingrid Gustafson
                                                                       Justice, Montana Supreme Court
                                                                              September 23 2022